NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WAYNE A. SEARE; MARINETTE                       No. 17-15916
TEDOCO,
                                                D.C. No. 2:16-cv-00907-JCM-
                Plaintiffs-Appellants,          CWH

 v.
                                                MEMORANDUM*
BANK OF NEW YORK MELLON, FKA
Bank of New York, on behalf of Trustee for
the Certificateholders of the CWALT, Inc.,
Alternative Loan Trust 2007-18CB,
Mortgage Pass-Through Certificates, Series
2007-18CB; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Wayne A. Seare and Marinette Tedoco appeal pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing their action related to foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under Fed. R. Civ. P. 12(b)(6). Cervantes v. Countrywide Home Loans,

Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed plaintiffs’ wrongful foreclosure claims

because plaintiffs failed to allege facts sufficient to show that defendants failed to

comply with Nevada law. See Nev. Rev. Stat. § 107.080 (setting forth

requirements of a trustee sale under Nevada law); see also Edelstein v. Bank of

N.Y. Mellon, 286 P.3d 249, 258 (Nev. 2012) (en banc) (explaining that under

Nevada law, Mortgage Electronic Registration System, Inc. may properly act as

beneficiary of a trust deed, and an entity has authority to pursue foreclosure when

it is entitled to enforce both the deed of trust and the note).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     17-15916